Exhibit 10.1

 

SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (the “Separation Agreement”) is entered into this 23rd
day of October 2017 (the “Separation Date”), between Antony Mitchell
(“Mitchell”) and Emergent Capital, Inc. (the “Company”) (each a “Party,” and
together, the “Parties”).

 

WHEREAS Mr. Mitchell has served as the Chief Executive Officer of the Company
and serves as a member of the Board of Directors of the Company; and

 

WHEREAS Mr. Mitchell and the Company wish to effectuate his separation from
employment by the Company and his resignation from the Company’s Board of
Directors;

 

NOW, THEREFORE, with the intent to be legally bound hereby, and in consideration
of the mutual covenants contained herein, the parties agree as follows:

 

1.                                      Resignations of Mitchell.  By executing
this Agreement, Mitchell resigns as (i) the Chief Executive Officer of the
Company and of any affiliate of the Company and (ii) hereby a member of its
Board of Directors of the Company and any of its affiliates effective
immediately upon the full execution of this Agreement by the Parties.

 

2.                                      Final Pay.  On or before the Company’s
next regular pay date following the Separation Date, the Company will pay
Mitchell (a) all salary due to him through the Separation Date, less applicable
statutory deductions and authorized withholdings, and (b) all accrued but unused
paid time off, if any, to which Mitchell may be entitled under applicable law. 
Mitchell understands and agrees that he is not entitled to any remuneration,
payment, severance or any other thing of value except as expressly provided in
this Separation Agreement, and that his entitlement under the Executive
Employment and Severance Agreement between Mitchell and the Company, dated
November 5, 2010 to any such payments is entirely extinguished and superseded by
this Separation Agreement.

 

3.                                      Statements Concerning Mitchell’s
Departure.  Concerning Mr. Mitchell’s departure from the Company, the Company’s
subsidiaries and/or the Company’s Board of Directors, when asked about such
departure(s) the Company and its directors, officers, employees, agents and
representatives shall only state, or otherwise when appropriate in the
discretion of the Company, and as may be required by applicable law, that “Tony
has left the Company to pursue other ventures.  Emergent appreciates the work he
has done for and the many contributions he has made to the Company and wishes
him continued success.”

 

4.                                      Attorneys’ Fees.

 

a.                                      In consideration of the covenants
contained in this Separation Agreement, within ten (10) business days following
the Separation Date, the Company will cause to be delivered to legal counsel to
be designated by Mitchell the amount of One Hundred Fifty Thousand Dollars
(US$150,000) to cover attorneys’ fees in connection with his separation from the
Company (the “Attorneys’ Fees”).

 

b.                                      Mitchell acknowledges that he
understands and agrees that: (i) payment of the Attorneys’ Fees may result in
taxable income to Mitchell under applicable federal, state

 

--------------------------------------------------------------------------------


 

and/or local tax laws; (ii) the Company is providing no tax, accounting or legal
advice to Mitchell, and the Company  makes no representations regarding any tax
obligations or tax consequences on Mitchell’s part relating to or arising from
this Separation Agreement; (iii) Mitchell will assume all federal, state and/or
local tax and any other liens, obligations, claims or consequences to him that
may arise from this Separation Agreement, and he will not seek any
indemnification from the Company with respect thereto; and, (iv) Mitchell has
been advised that the Company will comply with its obligations to make reports
of such taxable income to the appropriate federal, state and/or local taxation
or governmental authorities by issuing an IRS Form 1099 reflecting the amount of
the payment referenced in Section 4(a) above.  Mitchell will provide a completed
Form W-9 to the Company within ten (10) business days following his receipt of
the payment referenced in Section 4(a).

 

5.                                      Severability.  If, at any time after the
date of the execution of this Agreement, any provision of this Agreement shall
be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect.  However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Agreement.

 

6.                                      No Construction against Drafter. 
Mitchell acknowledges that he has been represented by counsel in the negotiation
and making of this Separation Agreement.  Should any provision of this Agreement
require interpretation or construction, it is agreed by the Parties that the
entity interpreting or construing the Agreement shall not apply a presumption
against one Party by reason of the rule of construction that a document is to be
construed more strictly against the Party who prepared the document.

 

7.                                      Successors and Assigns.  This Agreement
is binding upon, and shall inure to the benefit of, the Parties and their
respective heirs, executors, administrators, successors and assigns.

 

8.                                      Choice of Law.  This Agreement shall be
governed and construed under the laws of the State of Florida, irrespective of
its conflict of laws principles that would require the application of the law of
any other jurisdiction.

 

9.                                      Recitals.  The recitals to this
Agreement are hereby deemed incorporated into this Agreement.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

WHEREFORE, the parties hereto have caused this Agreement to be signed as of the
day and date first above written.

 

 

ANTONY MITCHELL

 

EMERGENT CAPITAL, INC.

 

 

 

 

 

 

 

 

/s/ Antony Mitchell

 

By:

Patrick J. Curry

 

 

 

 

 

 

Its

Interim CEO

 

3

--------------------------------------------------------------------------------